Mr. Justice Yantis delivered the opinion of the court’: Claimant asks payment for a balance due of Twelve Dollars and Thirty-two Cents ($12.32) for electrical current furnished to the Eldorado Mine Rescue Station at Eldorado, Illinois. Service was furnished at the regular established rate at the request of the Department of Mines and Minerals and the latter in a statement under date of March 6, 1935 by James McSherry, Director, states that the claim is just and is unpaid because of the appropriation having lapsed before the proper presentation of the bill. “Where the facts are undisputed that the State received supplies as ordered by it and that the bill therefor was not presented for payment before the lapse of the appropriation out of which payment could have been made, an award for the amount due will be made.” Shell Petroleum Corp. vs. State 7 C. C. R. 224. An award is therefore made in favor of claimant in the sum of Twelve Dollars and Thirty-two Cents ($12.32).